Exhibit 10.1

 

RESOLUTIONS FOR ADOPTION
BY THE
BOARD OF DIRECTORS
OF
PHH CORPORATION
AT A MEETING TO BE HELD
ON

 

September 2, 2014

 

Termination of the PHH Corporation Non-Employee Director Compensation Programs

 

WHEREAS, PHH Corporation, a Maryland Corporation (the “Company”) maintains the
PHH Corporation Amended and Restated 2005 Equity and Incentive Plan (the “2005
EIP”), which was last amended and restated June 17, 2009 and has been amended
once since such date;

 

WHEREAS, under the Section 6(b)(iv)(D) of the 2005 EIP, the Compensation
Committee is authorized to grant certain restricted stock units in accordance
with the terms thereunder (the “Restricted Stock Unit Provisions”);

 

WHEREAS, the Restricted Stock Unit Provisions provide that no acceleration of
the payment of restricted stock units shall be permitted, except the extent the
Human Capital and Compensation Committee (the “Committee”) determines such
acceleration is permitted under Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations thereunder (“Section 409A”);

 

WHEREAS, the Board of Directors of the Company (the “Board”) approved the new
PHH Corporation 2014 Equity and Incentive Plan (the “2014 EIP”), subject to the
approval by the Company’s shareholders at the next annual meeting of the
shareholders (the “Shareholder Approval”);

 

WHEREAS, Shareholder Approval of the 2014 EIP was obtained at the annual
shareholder meeting on May 22, 2014;

 

WHEREAS, Section 3.4 of the 2014 EIP permits for certain Award Programs under
the 2014 EIP for the granting of Other Stock-Based Awards, such as restricted
stock units, in accordance with the terms of the 2014 EIP; and

 

WHEREAS, the Board adopted an Award Program under the 2014 EIP, subject to the
Shareholder Approval of the 2014 EIP, to continue the Restricted Stock Unit
Provisions for the portion of 2014 following shareholder approval of the 2014
EIP (the “2014 Director Program”);

 

WHEREAS, Section 5.3 of the 2014 Director Program provides that no acceleration
of the payment of restricted stock units shall be permitted, except the extent
the Committee determines such acceleration is permitted under Section 409A;

 

--------------------------------------------------------------------------------


 

WHEREAS, the Company recently completed a sale of its Fleet business to Element
Financial Corporation (the “Fleet Sale”);

 

WHEREAS, the Committee has determined that the Fleet Sale constitutes a “change
in control event” within the meaning of Section 409A;

 

WHEREAS, Section 1.409A-3(j)(4)(ix)(B) of the regulations under Section 409A
permit the termination and liquidation of the Restricted Stock Unit Provisions
and the 2014 Director Program pursuant to an irrevocable action taken by the
Company within 30 days preceding or 12 months following a change in control
event under Section 409A, provided that all plans that are aggregated with the
terminated plans under Section 1.409A-1(c)(2) with respect to each participant
that experienced the same change in control event are also terminated and
liquidated;

 

WHEREAS, the Committee has determined that no other plans are required to be
aggregated with the Restricted Stock Unit Provisions and the 2014 Director
Program;

 

WHEREAS, the Committee has recommended to the Board that it terminate and
liquidate the Restricted Stock Unit Provisions and the 2014 Director Program;
and

 

WHEREAS, the Board has determined that it is in the best interests of the
Company to terminate and liquidate the Restricted Stock Unit Provisions and the
2014 Director Program in accordance with the applicable regulations under
Section 409A of the Internal Revenue Code of 1986, as amended.

 

NOW, THEREFORE, BE IT RESOLVED, that the Board hereby irrevocably terminates the
Restricted Stock Unit Provisions and the 2014 Director Program in accordance
with Section 1.409A-3(j)(4)(ix)(B) of the regulations under Section 409A
effective as of the date beginning the first open trading window that occurs
after the adoption of these resolutions or, if earlier, November 7, 2014;

 

FURTHER RESOLVED, that all shares payable under the Restricted Stock Unit
Provisions and the 2014 Director Program will be paid at the termination of the
Restricted Stock Unit Provisions and the 2014 Director Program.

 

New Director Compensation Program

 

WHEREAS, because the Board has terminated the Restricted Stock Unit Provisions
and the 2014 Director Program, the Board believes that a replacement program
will be necessary for the balance of 2014;

 

WHEREAS, the Committee recommended to the Board that it adopt an award program
under the 2014 EIP to provide that the equity portion of non-employee director
compensation for the fourth calendar quarter of 2014 shall be paid in the form
of shares of stock under the “Other Stock Based Award” provisions of Section 3.4
of the 2014 EIP that will be vested on grant and delivered when fees are
normally payable following the end of each quarter, with the number of

 

--------------------------------------------------------------------------------


 

shares determined based on the fair market value as of payment date, rounded
down to a whole share (with any remainder amount payable in cash);

 

WHEREAS, the Committee recommended to the Board that the equity portion of the
non-employee director compensation will be the same portion of the non-employee
director retainers and fees that were being deferred pursuant to the Restricted
Stock Provisions and the 2014 Director Program immediately prior to their
termination; and

 

WHEREAS, the Board has determined that it is in the best interests of the
Company to provide that the equity portion of non-employee director compensation
for the fourth calendar quarter of 2014 shall be paid in the form of shares of
stock under the 2014 EIP.

 

NOW, THEREFORE, BE IT RESOLVED, that the Board hereby approves the payment of
the equity portion of non-employee director compensation for the fourth calendar
quarter of 2014 in the form of shares of stock under the “Other Stock Based
Award” provisions of Section 3.4 of the 2014 EIP that will be vested on grant
and delivered when fees are normally payable following the end of each quarter,
with the number of shares determined based on the fair market value as of
payment date, rounded down to a whole share (with any remainder amount payable
in cash); and

 

FURTHER RESOLVED, that the equity portion of the non-employee director
compensation program will be the same portion of the non-employee director
retainers and fees that were being deferred pursuant to the Restricted Stock
Provisions and the 2014 Director Program immediately prior to their termination.

 

Adoption of Revised Share Ownership Policy

 

WHEREAS, the Company adopted share ownership guidelines for employees effective
December 18, 2013;

 

WHEREAS, the Committee recommended to the Board that it adopt revised share
ownership guidelines should the Board terminate the Restricted Stock Unit
Provisions and the 2014 Director Program; and

 

WHEREAS, because the Board has terminated the Restricted Stock Unit Provisions
and the 2014 Director Program, the Board believes it is prudent and in the best
interests of the Company to amend currently existing share ownership guidelines
to include non-employee directors of the Company in the manner recommended by
the Committee with additional clarifications.

 

NOW, THEREFORE, BE IT RESOLVED, that the Board hereby adopts an amended share
ownership Policy in substantially the form attached hereto as Exhibit A;

 

General Authorization

 

FURTHER RESOLVED, that any action taken in furtherance of the foregoing
resolutions by an officer of the Company or any designee of an officer of the
Company is hereby ratified, affirmed and approved;

 

--------------------------------------------------------------------------------


 

FURTHER RESOLVED, that any officer of the Company and any designee of any
officer of the Company, is hereby authorized and directed to take all actions
and to finalize, execute and deliver all agreements, instruments, and other
documents as he or she shall deem necessary or desirable to carry out the intent
of the foregoing resolutions; and

 

FURTHER RESOLVED, that the signature of any officer of the Company or his or her
designee on any document shall be conclusive evidence of his or her authority.

 

--------------------------------------------------------------------------------


 

EXHIBIT A - PHH Corporation Amended Non-Employee Director and Employee Share
Ownership Policy

 

(See attached.)

 

--------------------------------------------------------------------------------


 

PHH CORPORATION

NON-EMPLOYEE DIRECTOR AND EMPLOYEE SHARE OWNERSHIP AND RETENTION POLICY
EFFECTIVE SEPTEMBER 2, 2014 (THE “EFFECTIVE DATE”)

 

Purpose

The Human Capital and Compensation Committee (the “Committee”) of PHH
Corporation’s Board of Directors (the “Board”) has adopted this Non-Employee
Director and Employee Share Ownership and Retention Policy (“Policy”) to further
align the interests of its non-employee members of the Board (“a “Non-Employee
Director”), Executive Officers and certain key employees identified by the
Committee and/or the Company as regular recipients of equity based grants
(collectively the Executive Officers and key employees identified by the
Committee and/or Company are referred to as “Covered Employees”) with the long
term interests of its stockholders and further promote the Company’s commitment
to sound corporate governance. This Policy amends and restates the Employee
Share Ownership and Retention Guidelines last restated with an adoption date of
December 18, 2013.

 

Shares Counted

Shares that count towards satisfaction of the Policy include the following,
whether acquired prior to, as of, or after the Effective Date: (1) shares owned
by the Non-Employee Director or Covered Employee and his or her immediate family
members residing in the same household; (2) shares held in trust for the benefit
of the Non-Employee Director or Covered Employee and his or her immediate family
members residing in the same household; (3) unvested and vested shares of
restricted stock; and (4) unvested and vested shares of restricted stock units.
Awards that are payable solely in cash do not count toward the satisfaction of
the Policy. For purposes of the Policy, each unit of stock will be valued based
on PHH’s trading price, subject to adjustments annually, as of the first trading
day in January or any other interim date the Committee may by resolution
designate the “Determination Date”.

 

Stock Ownership for Non-Employee Directors

Non-Employee Directors are required to hold a number of shares of the Company’s
Common Stock with a value equal to 5 times the basic annual cash retainer
payable to a director (without regard to additional retainer amounts or stipends
for Board or Committee chairmanship or committee assignments). Basic cash
retainer means the portion of a Non-Employee Director’s annual retainer which is
payable in cash and not equity. The requirements are initially calculated using
a Non-Employee Director’s annual basic cash retainer as of the date the
Non-Employee Director first becomes subject to the Policy.

 

Stock Ownership for Covered Employees

Covered Employees are required to hold a number of shares of the Company’s
common stock with a value equal to the stock ownership requirement for their
position. The Company’s stock ownership requirements are determined based on a
multiple of the Covered Employee’s base salary, with the size of the multiple
based on the individual’s position as set forth below.

 

Position

 

Multiple of Base Salary

Chief Executive Officer

5x

Chief Financial Officer and Executive Vice Presidents

 

4x

Section 16 Officers (excluding the Chief Accounting Officer)

 

3x

 

1

--------------------------------------------------------------------------------


 

Position

Multiple of Base Salary

Covered Employees who are members of the Management Operating Committee

 

2x

Covered Employees who are identified by the Committee and/or Company as a
regular recipient of equity based grants under the 2005 Amended and Restated
Equity and Incentive Plan, the 2014 Equity and Incentive Plan, or any successor
Equity and Incentive plan

1x

 

 

The above requirements are initially calculated using the Covered Employee’s
base salary as of the date the individual first becomes subject to the
Guidelines.

 

Compliance with Policy

Compliance with the Policy is determined on each Determination Date to calculate
the required number of shares that must be held before a Non-Employee Director
or Covered Employee can dispose of shares other than to meet select tax
withholding obligations or, in the case of a Non-Employee Director, to meet the
Non-Employee Director estimate of his or her tax payment obligations resulting
from receipt or vesting of shares, or to execute a cashless or net exercise of
an option. Any increase to base salary, or change in position, is not considered
after the Covered Employee has satisfied the Policy until the next Determination
Date.

 

Implications of Non-Compliance

A Non-Employee Director or Covered Employee who has not yet achieved the
applicable stock ownership guideline will be required to retain an amount equal
to one hundred percent of the Net Shares upon payment of any equity based grant
or exercise of a stock option until the guideline has been achieved. “Net
Shares” are those shares that remain after shares are sold or netted to pay any
withholding taxes or, in the case of a Non-Employee Director, to meet the
Non-Employee Director’s estimate of his or her tax payment obligations resulting
from receipt or vesting of shares, and, in the case of stock options, the
exercise price. This requirement to retain Net Shares would also apply if the
Company’s common stock price declines, or a change in covered class, causes the
individual’s previous ownership to fall short of the guideline as of the next
Determination Date. In the event that a Non-Employee Director or Covered
Employee has satisfied the Policy on a prior Determination Date, a decrease in
the Company’s stock price without a sale of shares (other than for withholding
taxes or to meet a Non-Employee Director’s estimate of his or her tax payment
obligations on shares) is not considered non-compliance under the Policy on a
subsequent Determination Date.

 

Exceptions

The Committee will evaluate whether exceptions should be made to any participant
who, due to unique financial or other circumstances would incur a severe
hardship by complying with the Policy.. This would also include a new
Non-Employee Director or Covered Employee for whom the stock ownership Policy
might otherwise constitute a financial impediment to joining the Board or
Company (e.g. a candidate from government, academia or similar professions).

 

Administration & Interpretation

The Policy shall be administered, interpreted and construed by the Committee,
who shall have the authority to implement and carry out the Policy in accordance
with its terms and conditions.

 

2

--------------------------------------------------------------------------------